

	

		II

		109th CONGRESS

		2d Session

		S. 2551

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 5, 2006

			Mr. Menendez (for

			 himself and Mr. Lautenberg) introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide for prompt payment and interest

		  on late payments of health care claims.

	

	

		1.Short titleThis Act may be cited as the

			 Prompt Payment of Health Benefits

			 Claims Act of 2006.

		2.Amendments to the

			 Employee Retirement Income Security Act of

			 1974

			(a)In

			 GeneralSubpart B of part 7

			 of subtitle B of title I of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is

			 amended by adding at the end the following:

				

					714.Prompt Payment of

				health benefits claims

						(a)Timeframe for

				Payment of clean ClaimA

				group health plan, and a health insurance issuer offering group health

				insurance coverage in connection with a group health plan, shall pay all clean

				claims and uncontested claims—

							(1)in the case of a claim that is submitted

				electronically, within 14 days of the date on which the claim is submitted;

				or

							(2)in the case of a claim that is not

				submitted electronically, within 30 days of the date on which the claim is

				submitted.

							(b)Procedures

				involving submitted claims

							(1)In

				generalNot later than 10

				days after the date on which a clean claim is submitted, a group health plan,

				and a health insurance issuer offering group health insurance coverage in

				connection with a group health plan, shall provide the claimant with a notice

				that acknowledges receipt of the claim by the plan or issuer. Such notice shall

				be considered to have been provided on the date on which the notice is mailed

				or electronically transferred.

							(2)Claim deemed to

				be cleanA claim is deemed to

				be a clean claim under this section if the group health plan or health

				insurance issuer involved does not provide notice to the claimant of any

				deficiency in the claim within 10 days of the date on which the claim is

				submitted.

							(3)Claim

				determined to not be a clean claim

								(A)In

				generalIf a group health

				plan or health insurance issuer determines that a claim for health care

				expenses is not a clean claim, the plan or issuer shall, not later than the end

				of the period described in paragraph (2), notify the claimant of such

				determination. Such notification shall specify all deficiencies in the claim

				and shall list with specificity all additional information or documents

				necessary for the proper processing and payment of the claim.

								(B)Determination

				after submission of additional informationA claim is deemed to be a clean claim under

				this paragraph if the group health plan or health insurance issuer involved

				does not provide notice to the claimant of any deficiency in the claim within

				10 days of the date on which additional information is received pursuant to

				subparagraph (A).

								(C)Payment of

				uncontested portion of a claimA group health plan or health insurance

				issuer shall pay any uncontested portion of a claim in accordance with

				subsection (a).

								(4)Obligation to

				payA claim for health care

				expenses that is not paid or contested by a group health plan or health

				insurance issuer within the timeframes set forth in this subsection shall be

				deemed to be a clean claim and paid by the plan or issuer in accordance with

				subsection (a).

							(c)Date of payment

				of claimPayment of a clean

				claim under this section is considered to have been made on the date on which

				full payment is received by the health care provider.

						(d)Interest

				schedule

							(1)In

				generalWith respect to a

				clean claim, a group health plan or health insurance issuer that fails to

				comply with subsection (a) shall pay the claimant interest on the amount of

				such claim, from the date on which such payment was due as provided in this

				section, at the following rates:

								(A)11/2 percent per month

				from the 1st day of nonpayment after payment is due through the 15th day of

				such nonpayment.

								(B)2 percent per month from the 16th day of

				such nonpayment through the 45th day of such nonpayment.

								(C)21/2 percent per month

				after the 46th day of such nonpayment.

								(2)Contested

				claimsWith respect to claims

				for health care expenses that are contested by the plan or issuer, once such

				claim is deemed clean under subsection (b), the interest rate applicable for

				noncompliance under this subsection shall apply consistent with paragraph

				(1).

							(e)Private right

				of actionNothing in this

				section shall be construed to prohibit or limit a claim or action not covered

				by the subject matter of this section that any claimant has against a group

				health plan, or a health insurance issuer.

						(f)Anti-RetaliationConsistent with applicable Federal or State

				law, a group health plan or health insurance issuer shall not retaliate against

				a claimant for exercising a right of action under this section.

						(g)Fines and

				penalties

							(1)Fines

								(A)In

				generalIf a group health

				plan, or health insurance issuer offering group health insurance coverage,

				willfully and knowingly violates this section or has a pattern of repeated

				violations of this section, the Secretary shall impose a fine not to exceed

				$1,000 per claim for each day a response is delinquent beyond the date on which

				such response is required under this section.

								(B)Repeated

				violationsIf 3 separate

				fines under subparagraph (A) are levied within a 5-year period, the Secretary

				is authorized to impose a penalty in an amount not to exceed $10,000 per

				claim.

								(2)Remedial action

				planWhere it is established

				that the group health plan or health insurance issuer willfully and knowingly

				violated this section or has a pattern of repeated violations, the Secretary

				shall require the group health plan or health insurance issuer to—

								(A)submit a remedial action plan to the

				Secretary; and

								(B)contact claimants regarding the delays in

				the processing of claims and inform claimants of steps being taken to improve

				such delays.

								(h)DefinitionsIn this section:

							(1)ClaimantThe term claimant means a

				participant, beneficiary, pharmacy, or health care provider submitting a claim

				for payment of health care expenses.

							(2)Clean

				claimThe term clean

				claim means a claim—

								(A)with respect to health care expenses for an

				individual who is covered under a group health plan on the date such expenses

				are incurred;

								(B)for such expenses that are covered under

				such plan at such time; and

								(C)that is submitted with all of the

				information requested by a group health plan or health insurance issuer

				offering group health insurance coverage in connection with a group health plan

				on the claim form or other instructions provided to the health care provider

				prior to submission of the claim.

								(3)Contested

				claimThe term

				contested claim means a claim for health care expenses that is

				denied by a group health plan or health insurance issuer during or after the

				benefit determination process.

							(4)Health care

				providerThe term

				health care provider includes a physician or other individual who

				is licensed, accredited, or certified under State law to provide specified

				health care services and who is operating within the scope of such licensure,

				accreditation, or certification, as well as an institution or other facility or

				agency that provides health care services and is licensed, accredited, or

				certified to provide health care items and services under applicable State

				law.

							.

			3.Amendments to the

			 public health Service Act

			(a)Group

			 MarketSubpart 2 of part A of

			 title XXVII of the Public Health Service

			 Act (42 U.S.C. 300gg–4 et seq.) is amended by adding at the end the

			 following:

				

					2707.Prompt payment of

				health benefits claims

						(a)Timeframe for

				payment of clean claimA

				group health plan, and a health insurance issuer offering group health

				insurance coverage in connection with a group health plan, shall pay all clean

				claims and uncontested claims—

							(1)in the case of a claim that is submitted

				electronically, within 14 days of the date on which the claim is submitted;

				or

							(2)in the case of a claim that is not

				submitted electronically, within 30 days of the date on which the claim is

				submitted.

							(b)Procedures

				involving submitted claims

							(1)In

				generalNot later than 10

				days after the date on which a clean claim is submitted, a group health plan,

				and a health insurance issuer offering group health insurance coverage in

				connection with a group health plan, shall provide the claimant with a notice

				that acknowledges receipt of the claim by the plan or issuer. Such notice shall

				be considered to have been provided on the date on which the notice is mailed

				or electronically transferred.

							(2)Claim deemed to

				be a clean claimA claim is

				deemed to be a clean claim under this section if the group health plan or

				health insurance issuer involved does not provide notice to the claimant of any

				deficiency in the claim within 10 days of the date on which the claim is

				submitted.

							(3)Claim

				determined to not be a clean claim

								(A)In

				generalIf a group health

				plan or health insurance issuer determines that a claim for health care

				expenses is not clean, the plan or issuer shall, not later than the end of the

				period described in paragraph (2), notify the claimant of such determination.

				Such notification shall specify all deficiencies in the claim and shall list

				with specificity all additional information or documents necessary for the

				proper processing and payment of the claim.

								(B)Determination

				after submission of additional informationA claim is deemed to be a clean claim under

				this paragraph if the group health plan or health insurance issuer involved

				does not provide notice to the claimant of any deficiency in the claim within

				10 days of the date on which the additional information is received pursuant to

				subparagraph (A).

								(C)Payment of

				uncontested portion of a claimA group health plan or health insurance

				issuer shall pay any uncontested portion of a claim in accordance with

				subsection (a).

								(4)Obligation to

				payA claim for health care

				expenses that is not paid or contested by a group health plan or health

				insurance issuer within the timeframes set forth in this subsection shall be

				deemed to be a clean claim and paid by the plan or issuer in accordance with

				subsection (a).

							(c)Date of payment

				of claimPayment of a clean

				claim under this section is considered to have been made on the date on which

				full payment is received by the health care provider.

						(d)Interest

				schedule

							(1)In

				generalWith respect to a

				clean claim, a group health plan or health insurance issuer that fails to

				comply with subsection (a) shall pay the claimant interest on the amount of

				such claim, from the date on which such payment was due as provided in this

				section, at the following rates:

								(A)11/2 percent per month

				from the 1st day of nonpayment after payment is due through the 15th day of

				such nonpayment.

								(B)2 percent per month from the 16th day of

				such nonpayment through the 45th day of such nonpayment.

								(C)21/2 percent per month

				after the 46th day of such nonpayment.

								(2)Contested

				claimsWith respect to claims

				for health care expenses that are contested by the plan or issuer, once such

				claim is deemed clean under subsection (b), the interest rate applicable for

				noncompliance under this subsection shall apply consistent with paragraph

				(1).

							(e)Private right

				of actionNothing in this

				section shall be construed to prohibit or limit a claim or action not covered

				by the subject matter of this section that any claimant has against a group

				health plan, or a health insurance issuer.

						(f)Anti-RetaliationConsistent with applicable Federal or State

				law, a group health plan or health insurance issuer shall not retaliate against

				a claimant for exercising a right of action under this section.

						(g)Fines and

				penalties

							(1)Fines

								(A)In

				generalIf a group health

				plan, or health insurance issuer offering group health insurance coverage,

				willfully and knowingly violates this section or has a pattern of repeated

				violations of this section, the Secretary shall impose a fine not to exceed

				$1,000 per claim for each day a response is delinquent beyond the date on which

				such response is required under this section.

								(B)Repeated

				violationsIf 3 separate

				fines under subparagraph (A) are levied within a 5-year period, the Secretary

				is authorized to impose a penalty in an amount not to exceed $10,000 per

				claim.

								(2)Remedial action

				planWhere it is established

				that the group health plan or health insurance issuer willfully and knowingly

				violated this section or has a pattern of repeated violations, the Secretary

				shall require the health plan or health insurance issuer to—

								(A)submit a remedial action plan to the

				Secretary; and

								(B)contact claimants regarding the delays in

				the processing of claims and inform claimants of steps being taken to improve

				such delays.

								(h)DefinitionsIn this section:

							(1)ClaimantThe term claimant means a

				participant, beneficiary, pharmacy, or health care provider submitting a claim

				for payment of health care expenses.

							(2)Clean

				claimThe term clean

				claim means a claim—

								(A)with respect to health care expenses for an

				individual who is covered under a group health plan on the date such expenses

				are incurred;

								(B)for such expenses that are covered under

				such plan at such time; and

								(C)that is submitted with all of the

				information requested by a group health plan or health insurance issuer

				offering group health insurance coverage in connection with a group health plan

				on the claim form or other instructions provided to the health care provider

				prior to submission of the claim.

								(3)Contested

				claimThe term

				contested claim means a claim for health care expenses that is

				denied by a group health plan or health insurance issuer during or after the

				benefit determination process.

							(4)Health care

				providerThe term

				health care provider includes a physician or other individual who

				is licensed, accredited, or certified under State law to provide specified

				health care services and who is operating within the scope of such licensure,

				accreditation, or certification, as well as an institution or other facility or

				agency that provides health care services and is licensed, accredited, or

				certified to provide health care items and services under applicable State

				law.

							.

			(b)Individual

			 MarketPart B of title XXVII

			 of the Public Health Service Act (42

			 U.S.C. 300gg–41 et seq.) is amended—

				(1)by redesignating the first subpart 3

			 (relating to other requirements) as subpart 2; and

				(2)by adding at the end of subpart 2 the

			 following:

					

						2753.Standards relating

				to prompt payment of health benefits claimsThe provisions of section 2707 shall apply

				to health insurance coverage offered by a health insurance issuer in the

				individual market in the same manner as they apply to health insurance coverage

				offered by a health insurance issuer in connection with a group health plan in

				the small or large group

				market.

						.

				4.Amendments to the

			 Social Security Act

			(a)Prompt payment

			 by prescription drug plansSection 1860D–12(b) of the Social Security

			 Act (42 U.S.C. 1395w–112(b)) is amended by adding at the end the following new

			 paragraph:

				

					(4)Prompt payment

				of clean claims

						(A)Prompt

				payment

							(i)In

				generalEach contract entered

				into with a PDP sponsor under this section with respect to a prescription drug

				plan offered by such sponsor shall provide that payment shall be issued,

				mailed, or otherwise transmitted with respect to all clean claims submitted

				under this part within the applicable number of calendar days after the date on

				which the claim is received.

							(ii)Clean claim

				definedIn this paragraph,

				the term clean claim means a claim—

								(I)with respect to health care expenses for an

				individual who is covered under a group health plan on the date such expenses

				are incurred;

								(II)for such expenses that are covered under

				such plan at such time; and

								(III)that is submitted with all of the

				information requested by a group health plan or health insurance issuer

				offering group health insurance coverage in connection with a group health plan

				on the claim form or other instructions provided to the health care provider

				prior to submission of the claim.

								(B)Applicable

				number of calendar days definedIn this paragraph, the term

				applicable number of calendar days means—

							(i)with respect to claims submitted

				electronically, 14 days; and

							(ii)with respect to claims submitted otherwise,

				30 days.

							(C)Interest

				schedule

							(i)In

				generalWith respect to a

				clean claim, a PDP sponsor that fails to comply with subparagraph (A) shall pay

				the claimant interest on the amount of such claim, from the date on which such

				payment was due as provided in this paragraph, at the following rates:

								(I)11/2 percent per month

				from the 1st day of nonpayment after payment is due through the 15th day of

				such nonpayment.

								(II)2 percent per month from the 16th day of

				such nonpayment through the 45th day of such nonpayment.

								(III)21/2 percent per month

				after the 46th day of such nonpayment.

								(D)Procedures

				involving claims

							(i)In

				generalA contract entered

				into with a PDP sponsor under this section with respect to a prescription drug

				plan offered by such sponsor shall provide that, not later than 10 days after

				the date on which a clean claim is submitted, the PDP sponsor shall provide the

				claimant with a notice that acknowledges receipt of the claim by such sponsor.

				Such notice shall be considered to have been provided on the date on which the

				notice is mailed or electronically transferred.

							(ii)Claim deemed

				to be a clean claimA claim

				is deemed to be a clean claim if the PDP sponsor involved does not provide

				notice to the claimant of any deficiency in the claim within 10 days of the

				date on which the claim is submitted.

							(iii)Claim

				determined to not be a clean claim

								(I)In

				generalIf a PDP sponsor

				determines that a submitted claim is not a clean claim, the PDP sponsor shall,

				not later than the end of the period described in clause (ii), notify the

				claimant of such determination. Such notification shall specify all defects or

				improprieties in the claim and shall list with specificity all additional

				information or documents necessary for the proper processing and payment of the

				claim.

								(II)Determination

				after submission of additional informationA claim is deemed to be a clean claim under

				this paragraph if the PDP sponsor involved does not provide notice to the

				claimant of any defect or impropriety in the claim within 10 days of the date

				on which additional information is received under subclause (I).

								(III)Payment of

				clean portion of a claimA

				PDP sponsor shall, as appropriate, pay any portion of a claim that would be a

				clean claim but for a defect or impropriety in a separate portion of the claim

				in accordance with subparagraph (A).

								(iv)Obligation to

				payA claim submitted to a

				PDP sponsor that is not paid or contested by the provider within the applicable

				number of days (as defined in subparagraph (B)) shall be deemed to be a clean

				claim and shall be paid by the PDP sponsor in accordance with subparagraph

				(A).

							(v)Date of payment

				of claimPayment of a clean

				claim under such subparagraph is considered to have been made on the date on

				which full payment is received by the provider.

							(E)Private Right

				of Action

							(i)In

				generalNothing in this

				paragraph shall be construed to prohibit or limit a claim or action not covered

				by the subject matter of this section that any individual or organization has

				against a provider or a PDP sponsor.

							(ii)Anti-RetaliationConsistent with applicable Federal or State

				law, a PDP sponsor shall not retaliate against an individual or provider for

				exercising a right of action under this subparagraph.

							(F)Fines and

				penalties

							(i)Fines

								(I)In

				generalIf a PDP sponsor

				willfully and knowingly violates this section or has a pattern of repeated

				violations of this section, the Secretary shall impose a fine not to exceed

				$1,000 per claim for each day a response is delinquent beyond the date on which

				such response is required under this paragraph.

								(II)Repeated

				violationsIf 3 separate

				fines under subclause (I) are levied within a 5-year period, the Secretary is

				authorized to impose a penalty in an amount not to exceed $10,000 per

				claim.

								(ii)Remedial

				action planWhere it is

				established that the PDP sponsor willfully and knowingly violated this section

				or has a pattern of repeated violations, the Secretary shall require the PDP

				sponsor to—

								(I)submit a remedial action plan to the

				Secretary; and

								(II)contact claimants regarding the delays in

				the processing of claims and inform claimants of steps being taken to improve

				such

				delays.

								.

			(b)Prompt payment

			 by MA-PD plansSection

			 1857(f) of the Social Security Act (42 U.S.C. 1395w–27) is amended by adding at

			 the end the following new paragraph:

				

					(3)Incorporation

				of certain prescription drug plan contract requirementsThe provisions of section 1860D–12(b)(4)

				shall apply to contracts with a Medicare Advantage organization in the same

				manner as they apply to contracts with a PDP sponsor offering a prescription

				drug plan under part

				D.

					.

			(c)MedicaidSection 1932(f) of the

			 Social Security Act (42 U.S.C.

			 1396u–2(f)) is amended by striking the claims payment procedures

			 described in section 1902(a)(37)(A), unless the health care provider and the

			 organization agree to an alternate payment schedule and inserting

			 section 1860D–12(b)(4), in the same manner as the provisions of such

			 section apply to a PDP sponsor offering a prescription drug plan under part

			 D.

			(d)Effective

			 DateThe amendments made by

			 this section shall apply to contracts entered into or renewed on or after

			 December 31, 2006.

			5.PreemptionThe provisions of this Act shall not

			 supersede any contrary provision of State law if the provision of State law

			 imposes requirements, standards, or implementation specifications that are

			 equal to or more stringent than the requirements, standards, or implementation

			 specifications imposed under this Act, and any such requirements, standards, or

			 implementation specifications under State law that are equal to or more

			 stringent than the requirements, standards, or implementation specifications

			 under this Act shall apply to group health plans and health insurance issuers

			 as provided for under State law.

		6.Effective

			 date

			(a)In

			 generalExcept as provided in

			 section 4 and subsection (b), the amendments made by this Act shall apply with

			 respect to group health plans and health insurance issuers for plan years

			 beginning after December 31, 2006.

			(b)Special Rule

			 for collective bargaining agreementsIn the case of a group health plan

			 maintained pursuant to one or more collective bargaining agreements between

			 employee representatives and one or more employers ratified before the date of

			 the enactment of this Act, the amendments made by this Act shall not apply to

			 plan years beginning before the later of—

				(1)the date on which the last of the

			 collective bargaining agreements relating to the plan terminates (determined

			 without regard to any extension thereof agreed to after the date of the

			 enactment of this Act), or

				(2)January 1, 2007.

				For purposes of paragraph (1), any

			 plan amendment made pursuant to a collective bargaining agreement relating to

			 the plan which amends the plan solely to conform to any requirement of the

			 amendments made by this section shall not be treated as a termination of such

			 collective bargaining agreement.7.SeverabilityIf any provision of this Act, or an

			 amendment made by this Act, is held by a court to be invalid, such invalidity

			 shall not affect the remaining provisions of this Act, or amendments made by

			 this Act.

		

